Case 3:19-cv-01671-BR   Document 31-6   Filed 10/21/19   Page 1 of 3




                        EXHIBIT lF
        Case 3:19-cv-01671-BR        Document 31-6      Filed 10/21/19   Page 2 of 3




Transmission Date:
11/07/2019
                             Instance Type & Transmission
Notification (Transmission) of Original sent to SWIFT (ACK)

Network Delivery Status       Network Ack

Priority / Delivery           Normal

MESSAGE INPUT REFERENCE

                                           HEADER
SWIFT INPUT

SENDER:        PIRBGRAAXXX
               PIRAEUS BANK SA
              ATHENS GR

RECEIVER :     BKTRUS33XXX
               DEUTSCHE BANK TRUST COMPANY AMERICAS
              us
              NEWYORK,NY

                                             TEXT
20: Sender's Reference
F928T093007 436

GPI Reference
2655801 a-3065-42ff-bce3-00b2ff ed3300

23B: Bank Operation Code
CRED

32A: Val Dte /Curr/ lnterbnk Settld Amt
Date    : 11 July 2019
Currency :USO
Amount :35844 05

33B: Currency/Instructed Amount
Amount :35923.75
Currency :USO

SOK: Ordering Customer-Name & Address
        Case 3:19-cv-01671-BR               Document 31-6           Filed 10/21/19         Page 3 of 3

DST ENERGY TRANSPORTATIONS.A.
TH ESSA LON I Kl
KOUDOURIOTOU

57 A: Account With Institution
ABNANL2AXXX
ABN AMRO BANK N.V.
NL
AMSTERDAM

59: Beneficiary Customer-Name & Address
/NL90ABNA0248777750 24VISION CHARTERING SOLUTIONS DMCC

70: Payment Details
AMIS INTEGRITY DRYBULK HS11 AND 12
APPROVED TRANSACTION (GREEK
GOVERNMENT GAZETTE A/84/18.07.2015)

71 A: Sender Charges
79,70
USD

71 A: Details of Charges
BEN


                                        Date Of Update: l l /07 /2019 16:02:13

   For any assistance or inquiries please call 18 28 38 (from inside Greece) or +30 210 32 88000 (from abroad) 24x7
